                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

 JAMES R. WASHINGTON,

        Petitioner,                                                  ORDER
 v.
                                                             Case No. 19-cv-119-bbc
 SUE NOVAK,

        Respondent.


       Petitioner James R. Washington seeks a writ of habeas corpus pursuant to 28 U.S.C.

§ 2254. Petitioner has neither paid the $5 filing fee nor requested leave to proceed without

prepayment of the filing fee. For this case to move forward, petitioner must pay the $5 filing

fee or submit a properly supported motion for leave to proceed without prepayment of the

filing fee no later than March 7, 2019. Any motion for leave to proceed without prepayment

of the filing fee must include a certified copy of an inmate trust fund account statement (or

institutional equivalent) for the six-month period beginning approximately August 14, 2018

through February 14, 2019.




                                          ORDER

       IT IS ORDERED that:

              1.      Petitioner James R. Washington may have until March 7, 2019, to pay

the $5 filing fee or submit a properly supported motion for leave to proceed without

prepayment of the filing fee.
       2.     If petitioner does not submit either the $5 payment or a motion for leave to

proceed without prepayment before March 7, 2019, I will assume that petitioner wishes to

withdraw this petition.




              Entered this 14th day of February, 2019.

                                   BY THE COURT:


                                   /s/
                                   PETER OPPENEER
                                   Magistrate Judge
